Citation Nr: 1521937	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right ankle disorder, including as secondary to a service-connected left knee disability.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of a right ankle disorder which is related to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right ankle disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Veteran contends that he has a right ankle disability related to his service-connected left knee disability.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In August 2001, in connection with a separate claim, the Veteran was given a VA compensation and pension examination.  The examiner gave diagnoses of degenerative joint disease of the left knee, left foot, and left hip, and degenerative arthritis of the lumbar spine.  He opined that as a result of osteotomy and surgery on the Veteran's left knee, the Veteran had a change in gait and weightbearing that resulted in degenerative changes of the left foot, hindfoot, and lumbar spine.

In September 2001, service connection was granted for disabilities of the lumbar spine, left hip, and left foot, all as secondary to a service-connected left knee disability.

VA treatment records dating from at least July 2011 advise of bilateral ankle pain.

In January 2012, the Veteran was given a VA compensation and pension examination.  The examiner remarked that the Veteran's ankles appeared normal; consequently, she did not return a diagnosis regarding the right ankle or proffer an opinion regarding a nexus to service or a service-connected disability.  However, according to a VA rheumatologist, x-rays of the right ankle done in conjunction with the January 2012 examination showed mild osteoarthritis in the talonavicular area, which seems to approximate the ankle.  

In September 2013, the Veteran remarked that his right leg had taken most of his weight since the time he injured his left knee while on active duty.

A VA treatment record from December 2013 includes an acquired deformity of the ankle on the Veteran's list of active problems.

Previously, service connection for a right ankle disorder had been denied as the Veteran did not have a diagnosis of a current right ankle disability.  At the present time, the VA treatment records contain affirmative X-ray evidence of a current right ankle disorder.  See January 2012 VA radiology report.  Additionally, the Veteran is competent to describe the circumstances surrounding the origin of his right ankle symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Notably, no medical treatment provider has provided an alternative etiology for the Veteran's right ankle disorder other than an altered gait due to the Veteran's service-connected left knee disability.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the lay testimony provides sufficient support for the present claim.

The Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's currently diagnosed right ankle disorder was caused secondary to his service-connected left knee disability.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for a right ankle disorder is warranted.  38 C.F.R. § 3.310(a).


ORDER

Service connection for a right ankle disorder, secondary to a service-connected left knee disability, is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


